DETAILED ACTION
This office action is in response to the application filed on 12/30/2021.  Claim(s) 1-19 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/546,850 filed 08/21/2019 now US Patent 11,232,212 which has provisional application 62/720,489 filed 08/21/2018, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 12/30/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-19 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 11,232,212.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular instant claims 1-19 are anticipated by the respective patented claims.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-19  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 1 and 17, the phrase “for each information domain, protecting the one or more attack information assets assigned to the information domain using one or more composable moving target defense layers” makes the claims ambiguous and therefore indefinite.  Because the claim fails to sufficiently relate the claim elements identified above to the other claim features, the claim is amenable of multiple plausible constructions, leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).
	In particular, the previous limitation recites, “assigning one or more attack information assets, …, as corresponding to one or more information domains”.  So, assuming that one attack information asset has been assigned to one information domain, should each of the six domains listed have a protection strategy even if the attack information asset has not been assigned to a particular information domain?  
For purposes of art examination, the claim(s) was/were construed to refer to “for each assigned information domain”.
	Dependent claim(s) 2-16 is/are rejected for the reasons presented above with respect to rejected claim(s) 1 in view of their dependence thereon.
	Similarly, Claim 19 refers to “at least two composable moving target defense layers protect the same information domain”.  However, this limitation contradicts the claim structure of all preceding claim limitations which clearly allow for a single element in each limitation.  For examination purposes, the examiner interprets the final limitation to include a single layer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-14, and 18-19, is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Ahmed (US 2018/0332073 A1). 
	
Regarding claim 1, Ahmed teaches:
“A computer-implemented method of securing a computer system against unauthorized access from an unauthorized agent, the method comprising: 	assigning one or more attack information assets (Ahmed, ¶ 31, VMs), stored in the computer system (Ahmed, Figs. 3, 4, and ¶ 52, VMs run in a computer) and targetable by an unauthorized agent to exploit a vulnerability of the computer system (Ahmed, ¶ 32 and 34, VMs are attacked and certain VM implementations are susceptible to various attacks), as corresponding to one of an operation timing domain (Ahmed, Fig. 3, ¶ 53, VMs are monitored over time); and 	for each information domain, protecting the one or more attack information assets assigned to the information domain using one composable moving target defense layers of protection (Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers) each having a respective churn cycle and a corresponding respective churn rate (Ahmed, ¶ 57, each VM is given a specified lifespan based on time and restarted at the chosen interval), wherein protecting the attack information assets includes reconfiguring each respective churn cycle at the corresponding respective churn rate (Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers)”.

Regarding claim 13, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above), wherein each of the one composable moving target defense layers each has a respective churn cycle and a respective churn rate (Ahmed, ¶ 57, each VM is given a specified lifespan based on time and restarted at the chosen interval)”.

Regarding claim 14, Ahmed teaches:
“The computer-implemented method of claim 13 (Ahmed teaches the limitations of the parent claim as discussed above), wherein each of one composable moving target defense layers has one of (i) a same respective churn rate (Ahmed, ¶ 57, each VM is given a specified lifespan based on time and restarted at the chosen interval)”.

Regarding claim 18, Ahmed teaches:
“A computer-implemented method of securing a computer system against unauthorized access from an unauthorized agent, the method comprising: 	assigning one or more attack information assets (Ahmed, ¶ 31, VMs), stored in the computer system (Ahmed, Figs. 3, 4, and ¶ 52, VMs run in a computer) and targetable by an unauthorized agent to exploit a vulnerability of the computer system (Ahmed, ¶ 32 and 34, VMs are attacked and certain VM implementations are susceptible to various attacks), as one of execution timing domain (Ahmed, Fig. 3, ¶ 53, VMs are monitored over time); and 	for each information domain, protecting the assigned one or more attack information assets using one composable moving target defense layers of protection (Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers), 	wherein at least one of the one composable moving target defense layers is a reconfigurable composable layer (Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers)”.

Regarding claim 19, Ahmed teaches:
“A computer-implemented method of securing a computer system against unauthorized access from an unauthorized agent, the method comprising: 	identifying one or more attack information assets (Ahmed, ¶ 31, VMs) targetable by an unauthorized agent to exploit a vulnerability of the computer system (Ahmed, ¶ 32 and 34, VMs are attacked and certain VM implementations are susceptible to various attacks) as corresponding to one information domain including at least one of an execution timing domain (Ahmed, Fig. 3, ¶ 53, VMs are monitored over time); 	defining one composable moving target defense layers of protection each configured to provide a respective attack information asset protection (Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers); 	ensembling the one composable moving target defense layers to simultaneously protect the attack information assets against vulnerability of the computer system (Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers.  One unit is always operating simultaneously to itself); 	reconfiguring the ensembled one composable moving target defense layer at a churn rate such that the vulnerability of the computer system is changed each churn cycle (Ahmed, ¶ 57, each VM is given a specified lifespan based on time and restarted at the chosen interval.  Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers); and 	layering the ensembled one composable moving target defense layers such as at least two composable moving target defense layers protect a same information domain (Ahmed, ¶ 57, each VM is given a specified lifespan based on time and restarted at the chosen interval.  Ahmed, ¶ 56 and 77 teaches shutting down and restarting VMs using a different virtual hardware and OS build to thwart attackers.  One layer is always properly layered)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, in view of Narain et al. (US 2016/0323313 A1). 
Regarding claim 2, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “further comprising protecting (i) the one or more attack information assets assigned to a first of the information domains and (ii) the one or more attack information assets assigned to a second of the information domains using one of the one or more composable moving target defense layers (Narain, ¶ 10, 36, 74, 79, 115, and 150 discloses that the system i specifies security and functionality requirements as configuration constraints, i.e., critical parameters (attack information assets), and ii) then moves the cyber infrastructure through different solutions to those constraints to mitigate attacks of various classes (first, second information domains), where both (plurality of composable layers) the former and the latter can involve making changes to the critical parameters/variables to distort (protecting the attack information assets) an adversary's view of the network at each cycle, but a current configuration may at times remain unchanged from a previous cycle allowing the latter to proceed without (using one of the plurality of composable layers) changing the set of critical parameters)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Regarding claim 3, Ahmed in view of Narain teaches:
“The computer-implemented method of claim 2 (Ahmed in view of Narain teaches the limitations of the parent claims as discussed above), wherein the one or more composable moving target defense layers include at least one of (i) a disposition layer, (Narain, ¶ 10, 79, 115, and 150 discloses that the system i specifies system requirements for both security and functionality as configuration constraints, i.e., critical parameter values, and ii) then moving the cyber infrastructure through different solutions to those constraints, where both (plurality of moving target defense layers) the former and the latter involves making changes to the critical values according to a same moving-target defense cycle)”.

Regarding claim 4, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “wherein protecting the attack information assets assigned to each information domain includes using a plurality of the one or more composable layers of protection, such that the attack information assets assigned to each information domain are protected by an ensemble of composable layers each having a respective attack information asset protection (Narain, ¶ 8 and 10 discloses that composable layers of protection, i.e., CSR, changes values of critical configuration variables, where CSR is implemented by specifying end-to-end system requirements {layer) for both security and functionality as constraints on component configurations, and then moving (layer) the cyber infrastructure through different solutions to those constraints, and by definition, each solution satisfies the requirements)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Regarding claim 5, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “encrypting the one or more attack information assets assigned to a first information domain with a first encryption key and encrypting the one or more attack information assets assigned to a second information domain with a second encryption key, different than the first encryption key (Narain, ¶ 36, 43, 38, 51, and 72 discloses changing configuration variables such as network identifiers for physical and logical links at each cycle for a respective attack class (information domain), where IP host addresses can be changed and parts of that flow can be sent along multiple independent paths, where end-hosts of a path/tunnel utilize a same/identical set of hash/encryption keys, where the different paths can utilize different respective sets of hash/encryption keys based on a hash of different IDs and addresses); and 	each churn cycle, changing one or both of (i) the first encryption key and (ii) the second encryption key (Narain, ¶ 36, 43, 48, 51 and 72 discloses at each cycle, critical variables such as IDs and addresses are changed for each of multiple paths/tunnels, and, as a result, end-hosts of the respective tunnels utilize different sets of hash/encryption keys, which are changed after each cycle)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains using encryption for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 6, Ahmed in view of Narain teaches:
“The computer-implemented method of claim 5 (Ahmed in view of Narain teaches the limitations of the parent claims as discussed above), the method further comprising: 	displacing the attack information assets assigned to a first information domain using a first displacement value (Narain, ¶ 36 and 79 for a first class, i.e., information domain of attack, a first set of critical parameters, i.e., attack information assets, is chosen, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values that undergo respective changes, i.e., displacement value, in each cycle); 	displacing the attack information assets assigned to a second information domain using a second displacement value (Narain, ¶ 36 and 79 for a first class, i.e., information domain, of attack, a first set of critical parameters, i.e., attack information assets, is chosen, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values that undergo respective changes, i.e., displacement value in each cycle); and 	each churn cycle, changing one or both of (i) the first displacement value and (ii) the second displacement value (Narain, ¶ 36 and 79 for a first class of attack, a first set of critical parameters is chosen, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values that undergo respective random changes, i.e., displacement value, in each cycle)”.

Regarding claim 7, Ahmed in view of Narain teaches:
“The computer-implemented method of claim 6 (Ahmed in view of Narain teaches the limitations of the parent claims as discussed above), wherein one or both of the first displacement value and the second displacement value are chosen randomly (Narain, ¶ 36 and 79 for a first class of attack, a first set of critical parameters is chosen, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values that undergo respective random changes, i.e., displacement value, in each cycle)”.

Regarding claim 8, Ahmed in view of Narain teaches:
“The computer-implemented method of claim 5 (Ahmed in view of Narain teaches the limitations of the parent claims as discussed above), the method further comprising: 	representing the attack information assets assigned to a first information domain using a first representation (Narain, ¶ 36 for a first class, i.e., information domain, of attack, a first set of critical parameters, i.e., attack information assets is chosen
i.e., assigned, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values, i.e., representation); 	representing the attack information assets assigned to a second information domain using a second representation (Narain, ¶ 36, for a first class, i.e., information domain, of attack, a first set of critical parameters, i.e., attack information assets is chosen, i.e., assigned, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values, i.e., representation); and 	each churn cycle, changing one or both of (i) the first representation and (ii) the second representation (Narain, ¶ 36 and 79 for a first class of attack, a first set of critical parameters is chosen, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values, i.e., representation, that change in each cycle)”. 

Regarding claim 9, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “encrypting the attack information assets assigned to a first information domain and having a value below a threshold with a first encryption key (Narain, ¶ 50-51, 72, and 112 the parameters, critical variables and their values for each attack class are encoded and/or encrypted, where the peer addresses, which are parameter values, should be symmetric, i.e., having a value below a threshold, and for each respective tunnel between peer hosts, the IPSec keys and encryption and hash algorithms must be identical, where there are multiple independent paths using different IDs on the different paths providing different hash, encryption keys/values for each path/tunnel); and 	encrypting the attack information assets assigned to the first information domain and having a value above the threshold with a second encryption key, different than the first encryption key (Narain, ¶ 50-51, 72, and 112, the parameters, critical variables and their values for each attack class are encoded and/or encrypted, where the peer addresses, which are parameter values, should be symmetric, i.e., having a value below a threshold, and for each respective tunnel between peer hosts, the IPSec keys and encryption and hash algorithms must be identical, where there are multiple independent paths using different IDs on the different paths providing different hash, encryption keys/values for each path/tunnel)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains using encryption for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 10, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “displacing the attack information assets assigned to a first information domain and having a value below a threshold value using a first displacement value (Narain, ¶ 36, 50-51, 72, 79, and 112, for a first class, i.e., information domain, of attack, a first set of critical parameters, i.e., attack information assets, is chosen, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values that undergo respective changes, i.e., displacement value, in each
cycle, where the peer addresses, which are parameter values, should be symmetric, i.e., having a value below a threshold, where different sets of peer addresses correspond to the multiple different tunnels); and 	displacing the attack information assets assigned to the first information domain and having a value above the threshold value using a second displacement value, different than the first displacement value (Narain, ¶ 36, 50-51, 72, 79, and 112, for a first class, i.e., information domain of attack, a first set of critical parameters, i.e., attack information assets, is chosen, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values that undergo respective changes, i.e., second displacement value, in each cycle, where the peer
addresses, which are parameter values, should be symmetric, i.e., having a value below a threshold, where different sets of peer addresses correspond to the multiple different, i.e., different than the first displacement value) tunnels)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains using encryption for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 11, Narain in view of Okhravi teaches:
“The computer-implemented method of claims 9 (Ahmed in view of Narain teaches the limitations of the parent claims as discussed above), wherein encrypting the attack information assets and displaying the attack information assets occurs during runtime operation of the computer system (Narain, ¶ 8, 29, 51, and 72 encrypting specified critical parameter values (attack information assets) while messages are being communicated, i.e., during runtime, and the system provides tools for visualization, specification, i.e., displaying the attack information assets, synthesis, debugging,
verification and reconfiguration planning during application layer flow, i.e., during runtime operation of the computer system)”.

Regarding claim 12, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “wherein the corresponding respective churn rate of at least one of the one or more composable moving target defense layers is shorter than a predetermined access vulnerability time for the computer system (Narain, ¶ 10, 115, and 150 the moving-target defense periodically changes the critical parameters/variables so that the adversary is forced to disambiguate between current and stale routing protocol updates, where an adversary's view becomes distorted after one moving target defense ‘MTD’ cycle, and even more distorted after a second cycle, which means that one or more changes occur before, i.e.,  churn rate for the moving target defense layer is shorter than a predetermined access vulnerability time the adversary can observe/view that change)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains using encryption for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 15, Ahmed teaches:
“The computer-implemented method of claim 14 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “wherein the corresponding respective churn rate is determined based on network latency of a network connecting the computer system with the unauthorized agent (Narain, ¶ 10, 115, and 150 to defend a fault-tolerant network against an attack where an adversary infers network topology from sniffing routing protocol updates, the moving-target defense periodically changes the critical parameters/variables so that the adversary is forced to disambiguate between current and stale routing protocol updates, where an adversary's view becomes distorted after one moving target defense ‘MTD’ cycle, and even more distorted after a second cycle, which means that one or more changes occur before, i.e., churn rate is determined based on network latency, the adversary can observe/view that change)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains using encryption for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 16, Ahmed teaches:
“The computer-implemented method of claim 13 (Ahmed teaches the limitations of the parent claim as discussed above)”.
Ahmed does not, but in related art, Narain teaches:
 “wherein each of the one or more composable moving target defense layers has one or both of (i) a different respective churn rate (Narain, ¶ 48, 50-51, and 115, the system specifies end-to-end system requirements for both security and functionality as constraints, i.e., critical parameter values, on component configurations, and then moving the cyber infrastructure through different solutions to those constraints, where the former involves making changes to the critical values randomly, while the latter involves making periodic changes, i.e., each of the plurality of movable target defense layers has a different churn rate to corresponding values)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains using encryption for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 17, Ahmed teaches:
“The computer-implemented method of claim 1 (Ahmed teaches the limitations of the parent claim as discussed above) ”.
Ahmed does not, but in related art, Narain teaches:
 “wherein the attack information assets are stored in a memory accessible by a main processing unit of the computer system for executing regular runtime operations of the computer system (Narain, ¶ 8, 46, and 51 the critical parameter values, i.e., attack information assets, are stored in configuration files in memory on an end-host and/or server enabling active application flow), and wherein the steps of assigning the one or more attack information assets and protecting the attack information assets are executed in a dedicated security processor (Narain, ¶ 8, 10, 27, 36, 79, and 115 for a first class, i.e., information domain, of attack, a first set of critical parameters is chosen by CSR at an assured and dynamic system ‘ADC’, i.e., dedicated security processor, on an end-host/server, and for a second class of attack, a second set of critical parameters is chosen, the critical parameters having respective values that undergo respective random changes, i.e., displacement value, in each cycle to distort, i.e., protecting the attack information assets, an adversary's view of the network, where the ADC allows specification of a System Requirement on security and functionality) communicatively coupled to the main processing unit through a communication bus of the computer system or through a network communication link between the dedicated security processor and the main processing unit (Narain, ¶ 10, 25, 27, 87, and 150, the ADC end-host system communicates via routers and switches over a network with the server, i.e., main processing unit)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Narain and Ahmed, to modify the moving target defensive computer method to include the implementation of moving targets in multiple domains using a security processor for moving target protection as taught in Narain.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435